Major, J.
This is a motion for permission to file a late claim against the State of New York, under subdivision 5 of section 10 of the Court of Claims Act.
Claimant’s sole excuse for his failure to file his claim is that he was ‘ ‘ ignorant of our laws and customs relative to the filing of claims against the State; and that he was not aware that he had a claim against the State of New York until he was recently apprised of the fact
There is nothing to indicate that he was under a disability or that he was physically or mentally incapable of seeking counsel as to his rights.
Claimant does not present a reasonable excuse for his tardiness. (Havill v. State of New York, 284 App. Div. 932, and cases cited therein.)
Claimant’s motion is, therefore, denied.